Citation Nr: 0121595	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  00-10 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
varicose veins.

2.  Entitlement to an initial compensable evaluation for 
laparoscopy scar.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1980 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision in which 
the RO granted service connection for varicose veins and a 
laparoscopy scar.  For both service-connected disorders, the 
RO assigned a zero percent (non-compensable) evaluation, 
effective March 11, 1998.  The veteran, contending her claims 
merited ratings in excess of 0 percent, filed a notice of 
disagreement in July 1999, and a statement of the case (SOC) 
was issued in August 1999.  Subsequently, the veteran 
submitted additional evidence and the RO issued a 
supplemental SOC in December 1999.  The veteran submitted a 
substantive appeal in December 1999, and requested a Board 
hearing.  In June 2001, a hearing was held in Washington, 
D.C., before the undersigned member of the Board, who is 
rendering the final determination for these claims and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2001).

The Board notes that during the June 2001 Board hearing, the 
veteran raised a claim of entitlement to service connection 
for adhesions and chronic pelvic pain, alleged to be residual 
to her in-service laparoscopy.  The Board refers this matter 
to the RO for appropriate development.

The Board further notes that in the June 1999 rating action 
at issue, the RO also granted service connection for a 
cervical spine disorder, rated non-compensable.  The veteran 
and her representative filed a July 1999 notice of 
disagreement concerning the aforementioned initial rating 
assignment, and an SOC was properly issued.  However, the 
veteran and her representative did not perfect their appeal.  
38 C.F.R. § 20.202 (2000).  Thus, the matter is not before 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran's laparoscopy scar does not manifest 
limitation of function of the affected part, ulceration, or 
tenderness or pain on objective demonstration.

2.  The veteran's laparoscopy scar does not involve an 
exposed surface or extensive area.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a laparoscopy 
scar are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes 7803, 7804, 7805, 7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laparoscopy Scar

I.  Factual Background

In June 1999, the RO granted service connection for a scar, a 
residual of in-service diagnostic laparoscopy, and assigned a 
non-compensable evaluation.  The veteran filed a notice of 
disagreement in July 1999, initiating the present appeal.

The relevant evidence of record includes a VA examination 
performed in April 1999, subsequent to the veteran's filing 
of her original claim for service connection.  The veteran's 
reported some itching at the site of her laparoscopy scar, 
but denied that it caused any pain.  Upon physical 
examination, the examiner observed a curved, linear scar 
inferior to the umbilicus that measured four centimeters in 
length.  The examiner noted that the scar was mobile and non-
tender.  The examiner diagnosed an abdominal scar.

Outpatient treatment records obtained from the Dewitt Army 
Community Hospital are also of record.  Pertinent treatment 
records reveal that in November 1999, the veteran was 
examined after presenting complaints of pelvic pain.  Upon 
physical examination of the abdomen, the physician noted the 
area was non-tender and non-distended.  No tenderness 
surrounding the veteran's abdominal scar was noted.  In 
January 2000, the veteran complained of pain in her right and 
left quadrant.  The examiner noted some tenderness to 
palpation in the right and left quadrant without rebounding 
or guarding, but was silent as to pain in the umbilical area.  
In March 2000, the veteran was examined for similar 
complaints.  Upon physical examination of her abdomen, the 
physician noted no pain to palpation, and a well-healed 
laparoscopy incision.

During the June 2001 Board hearing, the veteran stated that 
she experienced some pain, itching and swelling at the site 
of the scar.  She denied any ulceration or breaking of the 
skin.  The veteran stated that when the scar itched, she 
would scratch the scar.  The veteran indicated that her 
scratching would irritate the scar, resulting in redness, and 
that she would treat such irritation by cleansing the area 
and using hydrocortisone.

II.  Analysis

The veteran's service-connected laparoscopy scar has been 
rated under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7800 series, pertaining to disorders of the skin.  
Specifically, the veteran has been evaluated under DC 7805, 
which rates a scar based on the limitation of function of the 
affected part.  38 C.F.R. § 4.118, DC 7805.  The Board has 
reviewed several rating codes representing closely related 
diseases or injuries in regard to the veteran's service 
connected disability.  See 38 C.F.R. § 4.20.  Under DC 7803, 
a 10 percent evaluation is assigned for scars that are 
superficial, poorly nourished, with repeat ulceration.  
38 C.F.R. § 4.118, DC 7803.  Under DC 7804, a 10 percent 
evaluation is assigned for scars that are superficial, 
tender, and painful on objective demonstration.  38 C.F.R. 
§ 4.118, DC 7804 (Note:  The 10 percent rating will be 
assigned, when the requirements are met, even though the 
location may be on tip of finger or toe, and the rating may 
exceed the amputation value for the limited movement).  For 
DC 7806, pertaining to eczema, the criteria are as follows:

With ulceration or extensive exfoliation or 
crusting, and
systemic or nervous manifestations, or 
exceptionally
repugnant..........................................
..........50

With exudation or itching constant, extensive 
lesions, or
marked 
disfigurement......................................
...30

With exfoliation, exudation or itching, if 
involving an
exposed surface or extensive 
area............................10

With slight, if any, exfoliation, exudation or 
itching, if on
a nonexposed surface or small 
area...........................0

38 C.F.R. § 4.118, DC 7806.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Following a complete review of the claims folder, the Board 
finds that the criteria for a compensable rating for a 
service-connected laparoscopy scar are not met.  Id.  
Although there is some evidence of itching, the evidence 
preponderates against a 10 percent or greater initial rating.  
The evidence of record does not indicate that the veteran 
suffers from a superficial scar that is poorly nourished, 
with repeat ulceration.  See 38 C.F.R. § 4.118, DC 7803.  
According to the veteran's testimony, the veteran has not 
experienced any ulceration.  Furthermore, the veteran's scar 
did not objectively demonstrate tenderness or pain.  
38 C.F.R. § 4.118, DC 7804.  Upon physical examination in 
April 1999, a VA examiner noted that the laparoscopy scar was 
not tender.  In addition, when treated for abdominal 
complaints at the Dewitt Army Community Hospital in 1999 and 
2000, tenderness or pain at the scar site was not noted.  
Since the veteran's scar is not located on an exposed surface 
or in an extensive area, she cannot be assigned a 10 percent 
or higher rating under DC 7806.  There is no medical evidence 
indicating that the veteran has any limitation of function 
due to the laparoscopy scar, therefore, a higher rating 
pursuant to DC 7805 is not warranted.  The evidence 
demonstrates overall that the veteran service-connected scar 
corresponds with the currently assigned rating.  Id.

As a final matter, the Board observes the RO has not been 
afforded an opportunity to consider the claim under the 
Veterans Claims Assistance Act of 2000, and thereby determine 
whether additional notification or development action is 
required. During the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 has eliminated from 38 U.S.C.A. 
§ 5107(a) the necessity of submitting a well-grounded claim 
to trigger VA's duty to assist, and redefined the duty to 
assist the veteran regarding her claim.  38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2001).  The Veterans Claims Assistance Act 
of 2000 provides that the veteran must be notified of any 
information, including medical or lay evidence, necessary to 
substantiate her claim.  38 U.S.C.A. § 5103.  Furthermore, in 
pertinent part, reasonable efforts must be made to obtain 
records (including private records) that the veteran 
sufficiently identifies, and a medical examination must be 
provided when the evidence of record contains insufficient 
evidence upon which to base a decision.  38 U.S.C.A. § 5103A.

Regarding the applicability of the Veterans Claims Assistance 
Act of 2000, the Board finds that further development is not 
warranted concerning the veteran's higher initial rating 
claim for her service-connected laparoscopy scar.  By virtue 
of the SOC and supplemental SOCs issued during the pendency 
of the appeal, the veteran and her representative were 
provided notice of the information, medical evidence, and lay 
evidence necessary to substantiate her claim for a higher 
initial rating.  Furthermore, the veteran has not identified 
outstanding treatment records concerning her laparoscopy scar 
beyond those already of record, namely records from the 
Dewitt Army Community Hospital.  In addition, the RO fully 
developed the claim by providing a medical examination, and 
the veteran appeared for a Board hearing in June 2001.  
Accordingly, no further assistance to the veteran or 
additional development is warranted as to the veteran's claim 
for a higher initial rating for her service-connected 
laparoscopy scar.  See generally. 38 U.S.C.A. §§ 5103, 5103A.

ORDER

An initial compensable rating for a service-connected 
laparoscopy scar is denied.


REMAND

Varicose Veins

Regarding the veteran's higher initial rating claim for 
service-connected varicose veins, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the Veterans Claims Assistance Act of 
2000.  Id.  

The Board acknowledges that the veteran was provided with a 
VA cardiovascular examination in April 1999.  However, the 
clinical findings noted in the aforementioned examination 
were not responsive to the rating criteria for varicose 
veins.  The compensable rating criteria, under 38 C.F.R. 
§ 4.104, DC 7120, are as follows, in pertinent part:

With the following findings attributed to the 
effects of
varicose veins: Massive board-like edema with 
constant pain
at 
rest...............................................
.....100

Persistent edema or subcutaneous induration, stasis
pigmentation or eczema, and persistent 
ulceration..........60

Persistent edema and stasis pigmentation or eczema, 
with or
without intermittent 
ulceration............................40

Persistent edema, incompletely relieved by 
elevation of
extremity, with or without beginning stasis 
pigmentation or
eczema.............................................
........20

Intermittent edema of extremity or aching and 
fatigue in leg
after prolonged standing or walking, with symptoms 
relieved
by elevation of extremity or compression 
hosiery...........10
. . . .

38 C.F.R. § 4.104, DC 7120.  In this regard, the Board is 
required to discuss the veteran's disability and any 
corresponding diagnostic code or codes in order to assign an 
appropriate disability rating.  As the evidence of record 
does not contain sufficient medical evidence responsive to 
the rating criteria, another VA examination should be 
provided.  See 38 U.S.C.A. § 5103A.  Such additional 
examination should include a full description of the effects 
of the disability on the veteran's ordinary activity.  38 
C.F.R. § 4.10 (medical examiner is obliged to provide full 
description of effects of disability and to focus on effect 
of disability on ordinary conditions including employment).  
Furthermore, the examiner should review the veteran's claims 
folder (including current treatment records) prior to the 
examination and the availability of the veteran's claims 
folder should be noted in the examination report.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (the duty to assist 
may include an examination "which takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.").

In addition, the Board construes from the veteran's 
statements during the June 2001 Board hearing that she is 
currently receiving medical treatment for her varicose veins 
at the Dewitt Army Community Hospital.  The RO should request 
all current records (not previously associated with the 
claims folder) concerning such treatment.  If there is no 
response pertaining to the request, the veteran should be so 
notified and given the opportunity to furnish such records 
herself.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), the purpose of any examination 
requested pursuant to this remand is to obtain information or 
evidence (or both) which may be dispositive of the appeal.  
If the veteran fails to report for any scheduled examination, 
a decision shall be based on the evidence of record.  See 
38 C.F.R. § 3.655.

Accordingly, regarding the issue of an initial compensable 
evaluation for varicose veins, the claim is REMANDED to the 
RO for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action requirements (as 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, and 5126) are fully complied 
with and satisfied.

2.  The veteran should be contacted and 
asked to furnish the names and addresses 
of all medical providers from whom she 
has sought treatment for varicose veins 
since March 1998.  Thereafter, the RO 
should obtain and associate with the 
claims folder complete medical records 
concerning treatment for varicose veins, 
not previously provided, including those 
originating from the Dewitt Army 
Community Hospital.  If the RO has 
difficulty obtaining such records, it 
should so notify the veteran and give her 
the opportunity to obtain the records on 
her own.

3.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the RO should schedule the veteran 
for a VA cardiovascular examination to 
determine the severity of the her 
varicose veins in terms of the criteria 
cited above.  The claims folder, along 
with a complete copy of this REMAND, must 
be made available to and be reviewed by 
the examining physician in connection 
with the examination.  All appropriate 
tests and studies, should be conducted 
and all clinical findings should be 
reported in detail (to include review of 
any functional impairment as a result of 
varicose veins).

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the veteran's claim of 
entitlement to an increased initial 
rating for varicose veins, in light of 
all applicable evidence of record and 
all pertinent legal authority, and the 
recently amended/added statutory 
provisions pertaining to VA's duty to 
notify and assist the veteran.  The RO 
must provide adequate reasons and bases 
for all of its determinations, citing 
governing legal authority and precedent.  
If any benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond within the applicable time 
before the claims folder is returned to 
the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.)



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


 



